Citation Nr: 1607570	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as due to Agent Orange exposure, or as secondary to service-connected diabetes or coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1961 until March 1964, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is with the RO in Milwaukee, Wisconsin.

The Board previously remanded the matter in November 2013, and it has since been returned to the Board for further appellate action.

Following the issuance of the last Supplemental Statement of the Case (SSOC) in February 2014, additional evidence was submitted by the Veteran in support of his claim.  The Veteran's representative subsequently filed a waiver of consideration by the agency of original jurisdiction (AOJ), therefore a remand for readjudication by the AOJ is not required.  See 38 C F R § 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  If a VA medical examination and/or a VA medical opinion has been provided, the duty to assist requires that it be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  The Veteran's entire history must be considered upon examination, especially for service connection issues.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Veteran was provided with VA examinations in July 2009, June 2011 (with a December 2011 addendum), and October 2011 (with a February 2014 addendum).  

With regard to the June 2011 VA examination and December 2011 addendum, the Board notes that the examiner based the opinion, in part, on an inaccurate reporting of the Veteran's medical history.  That examiner opined that the Veteran's ED was not caused or aggravated by his coronary artery disease.  In support of that opinion, the examiner incorrectly noted that the Veteran's erectile dysfunction predated his coronary artery disease.  Upon remand it is necessary for the VA examiner to base the opinions on an accurate reporting of the Veteran's medical history.

The June 2011/December 2011 examiner also noted that the there was no evidence of inadequate peripheral vascular perfusion that could affect erectile dysfunction.  To this end, the Board notes that the Veteran has since submitted additional medical records from December 2011 pertaining to a claim for an increased rating for his service-connected coronary artery disease.  Upon remand, it is necessary for the VA examiner to consider these newly added records to determine if there is any change in the Veteran's coronary artery disease symptomatology that may affect his ED.

The October 2011 examiner also opined that the Veteran's ED was not caused or aggravated by his service-connected coronary artery disease.  In support of that opinion the examiner stated that ED is caused by depression and aging, and that coronary artery disease does not affect ED.  While the examiner noted conflicting medical evidence of record, including statements from the Veteran's doctor that the Veteran's ED may be linked to the Veteran's diabetes or coronary artery disease, the examiner did not reconcile these conflicting opinions.  In addition, the Board notes that the October 2011 examiner stated that symptomatic coronary artery disease does not cause ED; however, the June 2011 examiner noted that inadequate peripheral vascular perfusion could affect ED.  Upon remand, it is necessary for the VA examiner to fully reconcile any conflicting medical evidence of record.

In the November 2013 Remand, the Board instructed the RO to secure an addendum medical opinion from the October 2011 VA examiner that addressed an article submitted by the Veteran.  That article noted an association between ED and coronary artery disease, in particular, whether ED could predict coronary artery disease.  The examiner was requested to review the article, and provide an opinion as to whether it was at least as likely as not that the Veteran's ED was caused or aggravated by his service-connected coronary artery disease.  While the examiner opined that the Veteran's ED was not caused or aggravated by his coronary artery disease, the supporting rationale was that the article submitted did not identify ED as causal or aggravating for coronary artery disease.  To this end, the Board notes that the opinion provided is not supported by the rationale, as the issue was whether coronary artery disease caused or aggravated ED, not whether ED caused or aggravated coronary artery disease.  

In addition, since the most recent supplemental statement of the case was issued, the Veteran has submitted additional medical articles noting the relationship between ED and heart disease.  In particular, one article from the Mayo Clinic lists heart disease as one of the most common causes of ED.  

The Veteran has also submitted additional medical evidence in connection with a separate claim for an increased rating for coronary artery disease.  In those medical records there is a note that the Veteran underwent a testosterone test to determine the etiology of his ED.  Upon testing, the Veteran's testosterone levels were assessed as only mildly low.  The medical provider opined that the Veteran's testosterone levels were not a large contributor to his ED.

Thus, the Board finds that an additional remand is warranted to secure an adequate medical opinion as to the etiology of the Veteran's ED.  

Lastly, on remand, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records for ED and associate them with the claims file. Specifically, a list of the Veteran's currently prescribed medications for the treatment of his lumbar spine disability should be obtained.

2.  Then, the Veteran's claims file should be forwarded to an appropriate VA examiner for a complete review and an addendum opinion.  Another examination of the Veteran should only be performed if deemed necessary by the examiner providing the requested medical opinions.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for all opinions is required.

Upon completion of the foregoing, the examiner should opine as to the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED was caused by the Veteran's service-connected coronary artery disease?

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's coronary artery disease?  The examiner should attempt to quantify the degree of additional disability resulting from any aggravation.

In providing the above opinions, the examiner is requested to fully reconcile any conflicting medical evidence of record.  The examiner is also requested to particularly consider the December 2011 medical records from the Mayo Clinic.

3.  After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

